EXHIBIT 10.1


REAL ESTATE SALE AGREEMENT


 
THIS AGREEMENT, dated the 16th day of February 2010, is by and between Freedom2,
Inc., whose address is 1971 Old Cuthbert Road, Cherry Hill, New Jersey,
(hereinafter referred to as "Seller") and Kol Marble and Granite whose address 3
Larwin Road, Cherry Hill, New Jersey (hereinafter referred to as "Buyer").
 
 RECITALS:
 
A.           Seller is the owner of the real estate located at 1971 Old Cuthbert
Road, Township of Cherry Hill, County of Camden and State of New Jersey,
designated as Lot 7, Block 466.01, on the tax map of Cherry Hill Township, and
described in the attached Exhibit A hereinafter referred to as the “Property.”
 
B.           Seller desires to sell and convey and Buyer desires to purchase and
receive the Property all upon the terms and conditions hereinafter set forth.NOW
THEREFORE, in consideration of the recitals and mutual covenants contained
herein, the parties, intending to be legally bound, agree as follows:
 
1.           SALE AND PURCHASE OF PROPERTY 
 
A.           Upon the terms and subject to all of the conditions contained
herein, and the performance by each of the parties hereof of their respective
obligations hereunder, Seller agrees to sell, convey, transfer and assign to
Buyer, and Buyer agrees to purchase from Seller, all of the Seller’s right,
title and interest in and to the Property; including the existing structures and
improvements.
 
B.           The Property includes the contents and fixtures of the Property,
but excludes Seller’s trade fixtures.
 
                2.           PURCHASE PRICE  The price for the Property is One
million one hundred fifty thousand dollars ($1,150,00.00).
 
A.           The purchase price shall be paid as follows: 
 
i.           Upon execution of this Agreement, a deposit of  $57,500.00 to be
held in escrow in a non interest bearing escrow account by a title company,
which will be identified by the Seller. 
 
ii.           The balance of the purchase price ($1,092,500.00) in cash,
certified check, or other immediately available funds at the time of final
settlement. 
 
B.           The deposit monies will be held in a non-interest account until
Closing or until otherwise provided in this Agreement.  The escrow agent shall
not be required to resolve any dispute which may arise between Buyer and Seller
concerning the deposit monies.  Escrow Agent shall require written consent from
Buyer and Seller before paying out the deposit monies.  In the event of a
dispute, Escrow Agent shall retain the deposit monies until it receives a court
order authorizing its distribution. 
 
3.           MORTGAGE FINANCING CONTINGENCY/SUFFICIENT
ASSETS.                                                                                                        
 
            Buyer's obligation to purchase under this agreement is contingent
upon Buyer obtaining a written commitment for ninety-five (95%) percent
financing from any reputable commercial lender, to make a first mortgage loan on
the Property.  The Buyer shall promptly apply for this loan and make a good
faith effort to obtain it.  The Buyer must receive the written commitment
by April 5, 2010.  The terms of the commitment must be at least as favorable to
the Buyer as the following: 
 
-Principal amount of mortgage loan.....................95%.
 
-Annual interest rate.............................................Prevailing  %
 
-Length of mortgage.............................................30 years with
monthly payments based on 30 year amortization schedule
 
-"Points" if any to be paid:  by Buyer................ANY/ALL
 
         by Seller..........NONE
 
 
 

--------------------------------------------------------------------------------

 
 
The Seller and the Buyer may later agree to extend the date for obtaining the
commitment.  The Buyer may accept a commitment on less favorable terms or agree
to buy the Property without this mortgage loan.  If none of these events occurs
and the Buyer does not receive the written commitment by the above date, either
party may cancel this Contract or the buyer may waive this Mortgage Contingency
clause and continue with all other terms of this Contract. 
 
             The purchase of the captioned property is not contingent upon the
sale of any other property.
 
4.           SHORT SALE CONTINGENCY.  This Agreement and Seller’s obligations
hereunder are contingent upon Seller obtaining approval for a “Short Sale” from
its lender and other lienholders and being fully released and discharged from
liability for any such liens, encumbrances and underlying loan or other
documents of obligation.  See the Short Sale Addendum, attached hereto and
incorporated herein by this reference.
 
5.           TIME AND PLACE OF CLOSING.  Settlement will be made on or about
April 20th, at the offices of Buyer's Attorney/Title Agency/Realtor, whichever
location is deemed mutually convenient at the time of closing by the
parties.  Seller and Buyer agree that all times for performance of this Contract
are OF THE ESSENCE.  This means that the Seller and Buyer must perform what is
required of them within the time limits set by this Contract, or be in
default.  It is recognized however, any extensions of time may be granted in
writing by mutual consent of the parties.      
 
6.           REAL ESTATE
COMMISSION.                                                                 
 
Each party warrants to the other that, to their knowledge, no real estate or
other brokers commissions are payable as a result of this transaction
except that the Seller has engaged the services of Binswanger of Pennsylvania,
Inc  and the seller will be fully responsible for any and all costs associated
with their services .   
 
7.           TITLE.
 
Seller warrants that it is the sole owner of the Property and no one has any
other rights therein.  The title of the Property to be transferred by Seller
shall be good and marketable title and insurable at regular rates by a reputable
title insurance company authorized to do business in the State of New
Jersey.  Title to the Property shall be free and clear of all monetary liens and
encumbrances. 
 
          Title shall be conveyed by way of bargain and sale deed with covenants
against grantor’s acts, which deed shall be prepared at the expense of
Seller.  Seller shall also supply an affidavit of title and such other
documentation as is reasonably required by Buyer’s title insurance company to
insure title.
 
Seller warrants that all building or other improvement on the Property are
within its boundary lines and that no improvements on adjoin properties extend
across the boundary lines of the Property.  The title shall be subject to all
restrictions, easements and other matters of record. Within five (5) days of the
date of their receipt of a fully executed copy of this Agreement, Buyer shall,
at its expense, make application for a title commitment for the Property.  Any
objection of title shall be promptly communicated to Seller, who shall remove
same as a condition to Closing.  Buyer shall also have the right, at its
expense, to cause a survey to be made of the Property.  
 
Except as otherwise permitted by the Short Sale Addendum, Seller agrees that, so
long as this Agreement is in effect, Seller shall not mortgage, assign, rent,
lease, convey, or grant a security interest in, contract to sell or otherwise
encumber or dispose of all or any part of the Property without the written
consent of Buyer, which consent shall not be unreasonably withheld. 
 
In the event that such title cannot be delivered by Seller as above stated and
Buyer is unwilling to accept such title as Seller can deliver, then at Buyer’s
option Buyer may, by notice to Seller, given with ten (10) days after notice
from Seller that Seller is unable to convey such title, either: (i) accept such
title which Seller is able to deliver without any claim for reduction of the
purchase price; or (ii) be excused from their obligation to purchase the
Property, in which case the deposit monies shall be returned to Buyer and the
parties shall have no further liability or obligation to each other hereunder. 
 
8.           ADJUSTMENTS AND INCIDENTAL COSTS.  
 
A.           Taxes, water, sever and other customary adjustments or charges
shall be apportioned between Buyer and Seller as of the date of Closing.  All
tax adjustments shall be the basis of fiscal year used by the taxing authority. 
 
 

--------------------------------------------------------------------------------

 
B.           Seller shall pay for any conveyancing fees, including preparation
of Deed, Sellers Affidavit of Title, real estate transfer taxes assessed upon
this transaction, lien discharge fees and release of mortgage. 
 
C.           Buyer shall pay for the cost of title insurance premiums. 
 
D.           Each party shall pay their own counsel fees. 
 
E.           The parties shall evenly divide the title company attendance fee,
if any. 
 
F.           Seller shall deliver such affidavits of title as are reasonably
required by Buyer’s title insurance company. 
 
  9.           STRICT PERFORMANCE.  The failure of the Buyer or Seller to insist
upon strict performance of any of the covenants or conditions of this Agreement
shall not be construed as a waiver or relinquishment for the future of any such
covenants or conditions, but the same shall be and remain in full force and
effect.
 
                10.           POSSESSION.  Seller shall give Buyer possession of
the Property, free of all leases, tenancy obligations and claims of right of
possession at the time of Closing of title, with the exception of the following:
 
                11.           ASSIGNMENT AND DESIGNATION OF NOMINEE.  This
Agreement shall bind the parties hereto and inure to the benefit of the legal
representatives, successors and assigns of the respective parties hereto.  This
Agreement may not be assigned by any party without the written consent of the
other party. 
 
12.           ENTIRE AGREEMENT.   This Agreement contains the complete agreement
between Seller and Buyer, and there are no other terms, obligations, covenants,
representations, statements or conditions, oral or otherwise, of any kind
whatsoever, concerning this sale.  This Agreement shall not be altered, amended,
changed or modified except in writing executed by both Seller and Buyer. 
 
13.           MODIFICATION.   This Agreement may not be modified, altered,
amended or changed except by an instrument in writing, duly and validly executed
by parties hereto. 
 
14.           SEVERABILITY.   The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability or any
other provision. 
 
15.           CONSTRUCTION.   This Agreement was made and executed in the State
of New Jersey, and shall be governed by and construed according to the laws of
the State of New Jersey.  The parties hereto expressly consent to the exclusive
jurisdiction of the Superior Court of New Jersey, Camden County, with regard to
any matter relating to the construction, enforcement or termination of this
Agreement. 
 
16.           NOTICES.   All notices to be given by either party to the other
shall be in writing, shall be served either in person, by fax, express mail
carrier or by depositing such notice in the United States mails, certified or
regular, properly addressed and directed to the party at the addresses listed
above. 
 
17.           AS-IS CONDITION OF PROPERTY AT TIME OF CONTRACT AND
CLOSING.  Except as may be otherwise noted herein, the Property is being sold
“As-Is,” in its current condition, Seller agrees to maintain the Property and
the grounds until Closing and shall deliver the Property on the date of Closing
free of debris and in broom clean condition.  Buyer shall have the right to
inspect the Property immediately prior to Closing to insure the condition of the
Property is as agreed.  Seller represents to Buyer that the Property is serviced
by public water and sewer.
 
A warranty is a promise.  Seller warrants that the plumbing, electrical, and
heating systems together with all equipment servicing those systems, central air
conditioning, if existing, and all appliances, at the time of settlement, are
functioning as well as can be expected (without being deficient) for a
commercial system item or appliance of its age.  Buyer shall have the right to
inspect the property immediately prior to settlement to ensure that these items
are in working order, also that the conditions of the property are as agreed.
Seller shall have all utilities in service during the 48 hour period preceding
settlement.
 
The Seller shall transfer the Property to the Buyer in its present condition
except for normal wear caused by reasonable use between now and the
closing.  The grounds shall be maintained.  The buildings shall be vacant and in
broom-clean condition.  All debris and the Seller's personal property not
included in the sale shall be removed.  The walks and driveway shall be free of
snow and ice.  The Buyer may inspect the Property within 48-hours before the
closing on reasonable notice to the Seller.
 
 

--------------------------------------------------------------------------------

 
               18.           CERTIFICATE OF OCCUPANCY; ZONING. The State of
New Jersey and/or Township of Cherry Hill may require an inspection(s) of the
Property by a representative of the municipality (including inspections
concerning smoke detectors and carbon monoxide detectors) and the issuance of a
Certificate of Occupancy or Continued Occupancy before title can be
transferred.  If so, the Buyer agrees to apply for and obtain same, at its
expense, within twenty (20) days of the date of this Agreement.  Any repairs
required as a result of the application shall be made at Buyer’s expense.  In
the event the cost of any repairs exceeds $10,000.00, Buyer may cancel this
Contract.  If Buyer elects to cancel this Contract under this paragraph, the
deposit monies paid by the Buyer will be returned. In the alternative, Seller
may agree to pay for any required repairs in excess of $10,000.00. 
 
The Seller represents that to the best of its knowledge, information and belief
the existing zoning of the Property is designated as Commercial Property and
further, Seller is not presently using the Property in violation of any
ordinances, zoning or otherwise. The Seller makes no representation or warranty
as to whether the Property is currently zoned in such a manner that would permit
Buyer’s intended use and Buyer is advised to undertake its own due diligence and
make its own assessment in this regard.
 
            Further, the Seller shall be responsible for obtaining ISRA approval
prior to Settlement.
 
                19.           DEFAULT.  In the event Buyer commits a default of
the terms of this Agreement or fails to proceed to settlement as required
hereunder, Seller may commence any legal or equitable action to which Seller may
be entitled.  In the event Seller commits a default of the terms of this
Agreement or fails to proceed to settlement as required hereunder, Buyer shall
be entitled to commence any legal or equitable action available to Buyer under
the law. 
 
20.           RISK OF LOSS; CONDEMNATION; FLOOD ZONE.  The risk of loss of or
damage to the Property is on the Seller until title passes.  In the event of
damage to the Property prior to Closing which, in the sole discretion of Buyer,
causes Buyer’s performance to be infeasible, Buyer may cancel this Agreement
whereupon the deposit monies shall be returned to Buyer.  Seller agrees that
Seller shall maintain in force a policy of insurance against fire.
 
            Seller warrants that it has no knowledge of any action or proceeding
pending, threatened or instituted in eminent domain or for the condemnation of
any part of the Property.  If Seller becomes aware of same in the future, it
shall give immediate written notice to Buyer, who may elect to cancel this
Agreement whereupon the deposit monies shall be returned to Buyer.
 
Seller represents that to the best of its knowledge the Property is not located
in a flood zone.  In the event the Buyer determines the Property is located
within a flood zone, Buyer will have the option to terminate this Agreement and
all deposit monies shall be returned to Buyer and all rights and liabilities of
the parties to the contract shall cease and terminate. 
 
21.           ACCESS TO PROPERTY.  Seller agrees to provide Buyer, its employees
or agents, whatever access to the property is reasonably necessary for the
conducting of inspections, engineering studies, measurement or any other
reasonable purpose.
 
22.           INSPECTIONS/FEASIBILITY STUDY.  Buyer shall have a period of
thirty (30) days from the date of this Agreement to conduct inspections, and
such other investigations (including but not limited to a Phase I Environmental
Study) as the Buyer deems appropriate to determine the condition of the Property
and if the Property is suitable for use as intended by Buyer (“Due Diligence
Period”).
 
Although the premises is being purchased "AS IS", the Buyer may order a
structural, mechanical, plumbing, heating, and electrical inspection of the
Property by an established inspector.  The Buyer may also order inspections of
the septic or other sewage disposal system, the water system for potability and
pressure, and any environmental inspections.  The inspections must be made
within 30 days of the execution of this contract. The Buyer shall pay for the
inspections, except for the state mandated well water test, if necessary.  The
Seller shall make the Property available for the inspections on reasonable
notice.  If the report of any of the inspections reveals a defect in any of the
above listed systems requiring repair or replacement in excess of $10,000, the
Buyer may cancel or renegotiate this Contract within 5 days after the
inspections and be entitled to a return of the deposit.  The Buyer shall include
a copy of the inspection report with the notice of cancellation. 
 
  Seller is not obligated to pay for the repair of any defects provided in said
inspection report.
 
               23.           SELLER NOT LIABLE TO BUYER AFTER SETTLEMENT.  All
warranties, guarantees, representations of Seller concerning the property, the
systems servicing the property, the appliances, lot lines, location of
structures, driveways, fences and any other matter affecting this Contract,
unless otherwise set forth in writing shall be absolutely void after settlement
or delivery and acceptance of possession or occupancy, whichever is earlier.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth below.
 
Witnessed or attested by:
 
 Date:                                                                As to
Seller                                                       
 
Date:                                                                As to
Buyer                                          
 
 
 

--------------------------------------------------------------------------------

 
SHORT SALE ADDENDUM
 
Date: February 16, 2010
 
1.           ADDENDUM to Contract.  This Short Sale Addendum (Addendum) is made
a part of the Agreement between Seller and Buyer (“Agreement”) dated February
16, 2010 relating to the sale of the Property known as 1971 Old Cuthbert Road,
Cherry Hill, New Jersey (“Property”).
 
This Addendum shall control in the event of any conflict with the
Agreement.  Except as modified, all other terms and provisions of the Agreement
shall remain the same.
 
2.           PURPOSE AND DEFINITIONS.
 
2.1           Purpose of Addendum.  Seller has debts secured by one or more
liens on the Property.  The Purchase Price will not be enough to cover payment
for all the liens and costs of sale.  Accordingly, the affected Lien Holders (§
2.2 below) must agree to a Short Sale (§ 2.3 below).
 
2.2.           Lien; Lien Holder.  A Lien is a recorded claim or lien against
the Property, including, but not limited to, a mortgage, deed of trust,
mechanic’s lien, judgment or tax lien ("Lien").  A title insurance commitment
may be used to show the Liens against the Property.  A Lien Holder is a creditor
who has a Lien and agrees to release its Lien in a Short Sale (§ 2.3 below).
 
2.3.           Short Sale.  A Short Sale (“Short Sale”) is a transaction in
which any Lien Holder releases its Lien against the Property and (a) accepts an
amount less than the full amount Lien Holder claims is owed or (b) treats the
debt secured by the Lien differently than as originally provided for in the
evidence of debt (such as promissory note).  Before a Short Sale can occur,
Buyer, Seller, and each Lien Holder (except those creditors that are to be paid
the full amount claimed) must consent to the terms of the sale.  Sometimes, a
Lien is released but the Lien Holder does not agree to release Seller from
liability or reduce the unpaid portion of the debt, and the Seller and any
guarantors will remain liable after Closing for that unpaid portion, despite the
release of the Lien against the Property at Closing.
 
2.4.           Short Sale Acceptance.  Short Sale Acceptance (“Short Sale
Acceptance”) is when Seller receives one or more written statements, signed by
each Lien Holder, that specify the terms and conditions of the Short Sale.
 
3.           SHORT SALE CONDITIONS.  Notwithstanding anything to the contrary in
this Addendum, the Agreement between Seller and Buyer, for the benefit of both
Seller and Buyer, is conditional and contingent upon all of the following
occurring:
 
               3.1.           Seller has received from each Lien Holder a Short
Sale Acceptance that is acceptable to Seller in Seller’s sole and absolute
discretion.
 
               3.2.           Agreement to Amend/Extend Agreement signed by
Buyer and Seller, so long as both parties agree, in their sole subjective
discretion, to the changes to the Agreement required by the Short Sale
Acceptance.
 
4.           SELLER DEADLINE FOR SUBMISSION TO LIEN HOLDER.  Seller agrees to
submit to each Lien Holder a request for a Short Sale and all documents and
information requested by Lien Holder, including a copy of the Agreement, any
Counterproposal, this Addendum and amendments.  The initial submission by Seller
to each Lien Holder shall be on or before Initial Submission Deadline (§ 5.1
below).  Any additional information or documentation requested of Seller by such
Lien Holder shall be submitted within five (5) days of such request or Buyer may
terminate the Agreement pursuant to § 7.2 below.
 
4.1.           Seller Submission Deadline. The Seller Submission Deadline shall
be as set forth below.
 
Event
Deadline
From
Initial Submission
Ten (10)
days from Seller’s receipt of the Agreement signed by Buyer

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
4.2.           Seller Consents to Lien Holder’s Release of Information.  Seller
consents that Lien Holder and its representatives may supply and communicate any
loan, financial information, or other information of Seller, confidential or
otherwise, with any of the following involved in the transaction and their
representatives: Seller’s attorney, Broker or Brokerage Firm working with
Seller, transaction coordinator, title insurance company, Closing Company, and
the following as checked:  Other Lien Creditors   Broker or Brokerage Firm
working with Buyer   Buyer   Buyer’s attorney.
 
5.           DATES AND DEADLINES.
 
5.1.           Revised Dates and Deadlines and Other Terms.  Buyer and Seller
acknowledge that an Agreement to Amend/Extend Contract (Amend/Extend) may be
required to revise the Agreement Deadlines or other terms based on changes
required by the Short Sale Acceptance.  If both Buyer and Seller, in their sole
subjective discretion, agree to the terms of the Amend/Extend, as evidenced by
their signatures on the Amend/Extend; and the offering party to the Amend/Extend
receives notice of such acceptance on or before seven days after the earlier of:
(a) the receipt by both Buyer and Seller of the Short Sale Acceptance; or (b)
the Short Sale Acceptance Deadline (§ 7.1 below), then the Agreement shall be so
amended.  If notice of such acceptance is not timely received, the Agreement
shall then terminate.
 
6.           UNCERTAINTY OF SHORT SALE.  Buyer and Seller acknowledge:
 
6.1.           There are no promises or representations regarding: (a) whether
Lien Holder will agree to a Short Sale, (b) the terms of any Short Sale
Acceptance, or (c) when the Lien Holder will advise of its decision to agree to
a Short Sale or provide the written terms and conditions of the Short Sale
Acceptance.
 
6.2.           Until Closing of the Short Sale, Short Sale Acceptance by the
Lien Holder will not prevent, hinder or delay the Lien Holder from initiating or
proceeding with any enforcement action, including but not limited to a
foreclosure.  In the event Seller loses ownership of the Property through
foreclosure, the Agreement shall terminate.
 
6.3.           A significant period of time may be required to determine if a
Short Sale Acceptance will be granted.  Therefore, Buyer should inform Buyer’s
lender of this fact for structuring Buyer’s loan, duration of “loan lock”,
etc.  Additionally, Closing is normally required to be held shortly following
the Short Sale Acceptance.
 
6.4.           After a Short Sale Acceptance is given, Lien Holder will normally
not agree to any additional changes to the terms of the Agreement that differ
from the Short Sale Acceptance, to have repairs performed or to reduce the
amount it is willing to accept due to the condition of the Property or results
of an inspection.  Buyer may want to conduct an inspection of the Property
before Seller submits its request for a Short Sale to Lien Holder.  The Purchase
Price should reflect the condition of the Property and results of such
inspection.  Buyer recognizes the risk that Lien Holder may not agree to the
offer submitted by Buyer.
 
7.           DEADLINE FOR ACCEPTANCE OF SHORT SALE; TERMINATION.  Buyer and
Seller must receive written notice of the Short Sale Acceptance on or before
Short Sale Acceptance Deadline (§ 7.1 below) or the Agreement shall terminate.
 
7.1.           Short Sale Acceptance Deadline.
 
Event
Deadline
Short Sale Acceptance Deadline
April 15, 2010

 
7.2.           Termination.  If any party has a right to terminate the
Agreement, such termination shall be governed by the relevant portions of the
Agreement, upon written notice to the other party as described in the Agreement.
 
7.3           Additional Rights of Termination. Both Buyer and Seller have the
right to Terminate the Agreement by written notice to the other party so long as
it is received on or before Short Sale Acceptance.  Additionally, Seller has the
right to accept subsequent offers from other buyers prior to Short Sale
Acceptance without liability to Buyer.
 
 
Date:                                                                      Date:
 
Buyer                                                                                
Buyer
 
Date:                                                                      Date:
                                                                      
Seller                                                                                 
Seller
 
 
 
 
 
 
 

--------------------------------------------------------------------------------
